Citation Nr: 0906461	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial increased rating for post traumatic 
stress disorder (PTSD), greater than 10 percent prior to 
December 26, 2006 and greater than 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1969 to 
January 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a rating 
decision in December 2007, the RO increased the Veteran's 
initial rating for PTSD to 50 percent effective December 26, 
2006.  

In August 2006 and June 2008 the Board remanded the issue for 
further development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Prior to July 1, 2005, the Veteran's service-connected 
PTSD is characterized by occupational and social impairment 
due to mild or transient symptoms; occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks is not shown.  

2. From July 1, 2005, the Veteran's service-connected PTSD is 
characterized by occupational and social impairment with 
reduced reliability and productivity; occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood is not 
shown.  

3. From December 26, 2006, the Veteran's service-connected 
PTSD does not produce occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  




CONCLUSIONS OF LAW

1. Prior to July 1, 2005, the criteria for an initial rating 
higher than 10 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2. From July 1, 2005 to December 26, 2006, the criteria for 
an initial rating of 50 percent (but no higher) for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).

3. From December 26, 2006 onward, the criteria for an initial 
rating higher than 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication, 
content-complying VCAA notice by letters, dated in March 
2003, September 2006 and August 2008.  Where, as here, 
service connection has been granted and initial rating has 
been assigned, the claim of service connection have been more 
than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disabilities, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the Veteran a VA 
examination in May 2003, December 2006 and June 2007.  While 
the Veteran's representative has questioned the adequacy of 
the VA examination in June 2007, as the examiner did not have 
access to the claims folder, the Veteran is not prejudiced by 
this omission as the purpose of the evaluation was to 
evaluate his current level of disability resulting from his 
service-connected PTSD.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Laws and Regulations

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated 10 percent disabling before 
December 26, 2006, under Diagnostic Code 9411 and 50 percent 
thereafter.

The criteria for, 30 percent, under Diagnostic Code 9411 are 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The criteria for 70 percent are occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsession rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

Neither the number of symptoms, nor the type of symptoms, nor 
the Global Assessment of Functioning (GAF) score controls in 
determining whether the criteria for a higher rating have 
been met.  It is the effect of the symptoms, rather that the 
presence of symptoms, pertaining to the criteria for a higher 
rating that determines the rating. 

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), [citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)].  A GAF score of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsession rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

Analysis

Prior to December 26, 2006

Prior to July 1, 2005, the medical evidence has not 
demonstrated that the Veteran's service-connected PTSD 
warrants an initial rating in excess of 10 percent under 
Diagnostic Code 9411.  The evidence does not show that the 
Veteran meets the next higher rating of 30 percent as the 
evidence did not demonstrate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

On VA examination in May 2003, the Veteran reported that in 
general his sleep was good, with disturbing dreams about 
Vietnam twice in the last year, and sweats almost every 
night.  He reported intrusive thoughts and flashbacks 
relating to Vietnam, about once a month, followed by sadness 
and depression.  His suicidal ideation ceased since he 
stopped drinking alcohol.  The Veteran reported an anger 
problem, had a physical altercation with his supervisor in 
November 2002 and was fired.  He was comfortable in public 
areas, however he was vigilant in crowds.  He avoided 
watching war movies and talking about war movies.  The 
Veteran had good family relationships and worked as a driver, 
although two or three times over the last 25 years he was 
fired due to his irritability and anger problem.  His leisure 
activities were fishing and camping.  Mental status 
evaluation shows his memory was good, he was oriented, his 
speech was normal, thought was goal directed, mood was 
euthymic, judgment was intact and insight was fair.  His GAF 
score was 65.  

While the evidence shows the Veteran was depressed monthly, 
was irritable and lost three jobs in the past twenty five 
years, the evidence does not indicate that his symptoms 
caused him to have occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
Veteran was working as a driver, had a good family life and 
enjoyed leisure activities.  His memory, speech and thought 
process was good.  His GAF score of 65, indicated some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.

From July 1, 2005 to December 26, 2006, the evidence shows 
that an initial 50 percent rating for PTSD is warranted as 
the evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

VA progress notes show that on July 1, 2005, the Veteran 
experienced intrusive thoughts, severe problems falling 
asleep with nightmares about Vietnam three times per month, 
avoidance of thoughts and feelings, loss of interest, 
concentration problem, extreme startle response, 
hypervigilance and tremendous difficulty with anger control, 
which resulted in the Veteran shooting his neighbor's dog in 
a fit of anger.  While mental status examination shows his 
thought process, insight and judgment were logical and fair, 
the Veteran was anxious and fearful.  His GAF score was 48.  
In May 2006, his GAF score was 45.  In June 2006, the 
Veteran's mood was slightly anxious, insight and judgment 
were fair and he was oriented.  He had an assessment of 
chronic/severe PTSD with marked depressive features.  In July 
2006, the Veteran reported helping friends with flooding, and 
medication was helping him be calm and relaxed with increased 
energy and interest.  He was up two to three times per night 
with sweating.  His assessment continued to be chronic/severe 
PTSD.  

The above evidence shows that from July 1, 2005 the Veteran's 
disturbances of mood and motivation caused him to be 
occupationally and socially impaired with reduced reliability 
and productivity.  He shot his neighbor's dog in a fit of 
anger, became hypervigilant and detached.  While his 
medication helped, the evidence shows his PTSD was severe.  
His GAF scores ranging from 45 to 48 are indicative of 
serious impairment in social, occupational, or school 
functioning.

As presented by the evidentiary picture, prior to December 
26, 2006, the Veteran's psychiatric symptoms, in the Board's 
opinion, cause not more than occupational and social 
impairment with reduced reliability and productivity, and the 
medical evidence does not show suicidal ideation; obsessional 
rituals, intermittently illogical speech, spatial 
disorientation; neglect of personal appearance and hygiene 
resulting in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood such that a 70 percent 
schedular disability rating is in order.  Accordingly, the 
Board concludes that an initial rating of 50 percent is 
warranted for PTSD from July 1, 2005.  

From December 26, 2006

The Veteran's PTSD is rated 50 percent disabling from 
December 26, 2006, under Diagnostic Code 9411.

The evidence does not show that the Veteran meets the next 
higher rating of 70 percent as the evidence does not 
demonstrate occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

On VA examination in December 2006, the Veteran was neatly 
groomed, speech was unremarkable, memory was normal, affect 
and mood were good, the Veteran was oriented, thought process 
was unremarkable, judgment appeared intact, there were no 
hallucination or ritualistic behavior and the Veteran had 
sleep problems.  The Veteran was not homicidal or suicidal.  
Impulse control was fair, however the Veteran was removed 
from work due to excess effects on mood and motivation.  The 
Veteran had recurrent and intrusive distressing recollections 
of Vietnam, and made efforts to avoid thoughts, feelings or 
activities of trauma.  He had feelings of detachment and 
estrangement.  He had difficulty sleeping, was irritable, had 
difficulty concentrating, was hypervigilant and had 
exaggerated startle response.  The Veteran was unemployed for 
the past two years due to PTSD and heart problems.  The 
examiner noted the likelihood of a return to employment will 
require time.  His GAF score was 45.  

On VA examination in June 2007, the Veteran reported having 
generally good marital relations, was aggravated by people, 
did not associate much in the community, enjoyed welding and 
fishing.  His hygiene was good, speech was clear, memory was 
good (with immediate memory mildly impaired), he sometimes 
was depressed because he could not work, he was oriented, his 
thought process was unremarkable, he felt somebody was 
standing behind him and he experienced nightmares.  He did 
not have obsessive behavior, panic attacks, suicidal or 
homicidal thoughts.  Last year he got into a physical fight 
with other Veterans who he perceived were making false 
accusations about Vietnam combat.  The Veteran was 
hypervigilant, reported recurrent intrusive and distressing 
recollections of traumatic events, demonstrated avoidance of 
stimuli associated with trauma, was detached and estranged 
from others.  He reported not being able to hold a job for 
more than one year due to anger.  He indicated that his 
current unemployment is due to his heart problems.  The 
examiner commented there was no evidence of mood disorder, 
and the Veteran's PTSD symptoms did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood or school.  The GAF score was 60.  

Subsequent VA progress notes show that from July 2007 to July 
2008, the Veteran continued to be treated for his PTSD.  For 
the most part, he demonstrated cooperativeness, was pleasant 
and had good hygiene.  

As for the effect of the Veteran's symptoms on work, school, 
or family relations, the record shows that he had decent 
family relations.  He had hobbies that he enjoyed such as 
welding and fishing.  While PTSD was a factor in his 
inability to work, his heart condition also affected his 
employment.  

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, his mood was good, judgment was intact, 
speech was clear and he was oriented.  He was described as 
well groomed.  There was no evidence of homicidal or suicidal 
ideation.  The GAF scores ranging from 45 to 60, reflect 
moderate to serious impairment in social, occupational, or 
school functioning.  

Accordingly, the Board concludes that an initial rating 
higher than 50 percent is not warranted for PTSD from 
December 26, 2006.  

For the above reasons, there is a preponderance of the 
evidence against the claim for a rating higher than 10 
percent prior to July 1, 2005, a rating not higher than 50 
percent from July 1, 2005 to December 26, 2006, and a rating 
higher 50 percent from December 26, 2006.  38 U.S.C.A. § 
5107(b).



Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the Veteran's disability level and the 
level of disability is contemplated by the rating schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.


ORDER

Prior to July 1, 2005, a schedular initial rating higher than 
10 percent for PTSD is not warranted.  

From July 1, 2005 a schedular initial rating of 50 percent 
for PTSD is warranted, subject to the law and regulation 
governing the award of monetary benefits.

From January 10, 2006, a schedular initial rating higher than 
50 percent for PTSD is not warranted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


